April 20, 2015
                                            Dewy Kidd
                                           P.O. Box 1102
                                   Big Spring, Texas 70721
                                           432.264.7869

Certified Mail Receipt: 7014 0150 0000 4731 2506

April 14, 2015

Amy Strother
Third District of Texas Court of Appeals
P.O. Box 12547
Austin, Texas 78711

Court of Appeals No. 03-14-00805-CV

Dear Amy:

I am requesting an additional sixty day extension.

As a result of my brother being hit in a head on collision last Dec. 15, 2014, he is going to
have surgery on his spine.

I have to go to No. California to help him. My mother is 88 years old, has advanced dementia
and can no longer drive. There's no one else to help him get home from the hospital and stay
with him a week or so until he can at least walk around.

I spoke with Mr. Adam Bitter, the state's legal counsel who has no objection to this request.

I thank the court.

                                             Cordially,

                                    (^Z^^^^^
                                            Dewy Kidd

cf: Mr. Adam Bitter




                                                                           RECEIVED
                                                                           APR 2 0 2015
                                                                         THIRD COURT OFAPPEALS
  70m DISD DDDD M731 E50b
         CUtofa, dtXa^ 7
787ii$2547        lll,llll.,ll„..,l.lll..l,>..,ll